UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4628
HENRY J. FRANCZAK,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
             Charles H. Haden II, Chief District Judge.
                            (CR-98-148)

                      Submitted: April 27, 2001

                       Decided: May 7, 2001

         Before LUTTIG and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Sol Z. Rosen, Washington, D.C., for Appellant. Rebecca A. Betts,
United States Attorney, L. Anna Crawford, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. FRANCZAK
                             OPINION

PER CURIAM:

   Henry J. Franczak appeals from the district court’s order revoking
his probation and imposing an eighteen-month sentence. On appeal,
Franczak contends that the district court abused its discretion by not
adopting his suggestion to hold the hearing in abeyance pending his
placement in a drug treatment facility. The court addressed this con-
cern by recommending that Franczak be incarcerated in a facility with
a "full range of drug treatment programs."

   Franczak also challenges the length of the sentence, which
exceeded the three-to-nine month range recommended by the proba-
tion officer. However, upon finding a probation violation, the district
court may revoke probation and resentence the defendant to any sen-
tence permitted for the original offense. 18 U.S.C.A. § 3565(a) (West
2000); United States v. Schaefer, 120 F.3d 505, 507 (4th Cir. 1997).
The sentencing ranges in Chapter 7 of the Sentencing Guidelines are
not binding on the sentencing court. United States v. Davis, 53 F.3d
638, 640-41 (4th Cir. 1995). Because the district court considered the
relevant factors and imposed a sentence within the ten-year maximum
for Franczak’s original offense, 18 U.S.C.A. § 1029(a)(5) (West
2000), we find no abuse of discretion.

   Accordingly, we affirm the district court’s order revoking
Franczak’s probation and imposing an eighteen-month sentence.
Because the appeal has now been decided, we deny, as moot,
Franczak’s motion for a stay pending appeal of collection of funds
under the Inmate Financial Responsibility Act. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                          AFFIRMED